PER CURIAM
In this civil commitment case, appellant appeals an order committing him to the custody of the Oregon Health Authority for a period not to exceed 180 days. ORS 426.130. He claims as error that there was insufficient evidence to support the trial court’s determination that he was a person with a mental disorder. ORS 426.005(1)(f). Appellant citing State v. Collman, 9 Or App 476, 497 P2d 1233 (1972), also contends that the court erred when it stopped the recording of the commitment proceeding after it advised appellant of his rights, ORS 426.100, and the mental health examiner briefly questioned appellant about his understanding of what was occurring. The state concedes that, in those circumstances, the trial court erred when it stopped the recording. We agree, accept the state’s concession, and, accordingly, reverse the commitment order.
Reversed.